           Case 2:20-cv-01232-KJD-VCF Document 177 Filed 08/31/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      TAMARA CARTER and DAVID
4     CARTER,
5                          Plaintiff,                       2:20-cv-01232-KJD-VCF
                                                            ORDER
6     vs.
      JOHNSON & JOHNSON; ETHICON,
7
      INC.; and ETHICON LLC,
8                           Defendants.
9

10          Before the Court is the Motion for Leave to Depose Plaintiff Tamara Carter’s Most Recent
11   Treating Physicians (ECF No. 174).
12          Accordingly,
13          IT IS HEREBY ORDERED that a video conference hearing is scheduled for 1:00 PM, September
14   10, 2021, on the Motion for Leave to Depose Plaintiff Tamara Carter’s Most Recent Treating Physicians
15   (ECF No. 174).
16          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
17   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
18   conference hearing by noon, September 9, 2021.
19          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
20          INSTRUCTIONS FOR THE VIDEO CONFERENCE
21          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
22   to the participants email provided to the Court.
23          • Log on to the call ten (10) minutes prior to the hearing time.
24          • Mute your sound prior to entering the hearing.
25          • Do not talk over one another.
           Case 2:20-cv-01232-KJD-VCF Document 177 Filed 08/31/21 Page 2 of 2




1           • State your name prior to speaking for the record.

2           • Do not have others in the video screen or moving in the background.

3           • No recording of the hearing.

4           • No forwarding of any video conference invitations.

5           • Unauthorized users on the video conference will be removed.

6

7           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

8    code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

9    time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

10

11          DATED this 31st day of August, 2021.
                                                                  _________________________
12                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
